Wood, J. (after stating the facts). The court did not abuse its discretion in permitting the amendment. The original com-' plaint alleged that appellant “negligently struck and killed a mare, and negligently chased said mare for a long distance and on to an open span to a bridge,” etc. The amendment was substantially a repetition of the above allegation. It did not change the cause of action. There was evidence to warrant the conclusion that the mare was “negligently run into the bridge.” ' It appears that the animal ran two hundred yards by the side of the rails, from the place where she first got on the track, and then for a half mile between the rails before she was killed. The testimony of witnesses for appellee tended to show that the fireman and engineer could have seen the animal running beside the track before they did see her if they had been keeping the “lookout” required by the statute. For the -mare was running forty or fifty yards ahead of the train before it reached and passed the depot. “As it neared the depot,” the witness saw the animal running beside the ¡track forty or fifty yards in front of the train, yet the testimony of the engineer and fireman shows that they did not see the animal until they had passed the depot. It was a question for the jury under ,the evidence to say whether or not appellant, through its engineer and fireman, was negligent in failing to keep 'the proper lookout. It was also a question for the jury as to whether or not appellant was negligent in failing to sound the stock alarm, and in failing to lessen the speed of its train, or even stopping same before running the animal on to the open bridge. While the engineer testified that he had shut off the steam and put-on the air and had his train under complete control, there is enough contradiction between his testimony and the testimony of the other witnesses for appellant to make it a question for the jury to say whether the engineer had done “everything he could,” as he says, “to prevent the mare from being injured.” The engineer says he “sounded the stock alarm, blowing five or six short blasts of the whistle.” But the fireman and brakeman both testify there was no stock alarm, but only the ringing of the bell. It was a plain case for submission to a jury. Little Rock & Ft. S. Ry. Co. v. Trotter, 37 Ark. 593; St. Louis S. W. Ry. Co. v. Costello, 68 Ark. 32; Arkansas & La. Ry. Co. v. Sanders, 69 Ark. 619; St. Louis & S. F. Rd. Co. v. Satterfield, 75 Ark. 61. Affirmed.